In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lauria, J.), dated March 11, 1996, which, upon a fact-finding order of the same court, dated March 11, 1996, made upon the appellant’s admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Division for Youth for a period of up to 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the Family Court did not improvidently exercise its discretion in placing him with the Division for Youth. Our review of the record confirms that the Family Court properly weighed the relative advantages and disadvantages of placement, and thereafter concluded that placement would serve the appellant’s present needs and best interests. We are also satisfied that the Family Court adopted the least restrictive alternative commensurate with the foregoing concerns under the circumstances presented (see, Family Ct Act § 352.2 [2]; Matter of Katherine W., 62 NY2d 947; Matter of Jason W., 207 AD2d 495; Matter of Daryl S., 143 AD2d 835; Matter of Douglas R. S., 123 AD2d 868). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.